 635313 NLRB No. 107BOSTIC & SMALL CONSULTANTS1See Parkview Gardens, 166 NLRB 697 (1967).2The Board has traditionally aggregated the gross revenues de-rived from all residential buildings managed by an employer in de-
termining whether the employer satisfies the Board's discretionary
standard. See, e.g., Mandel Management Co., 229 NLRB 1121(1977).3The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
representative of the petitioned-for unit under Sec. 9(c) of the Act.
See generally Sec. 101.40 of the Board's Rules.Bostic and Small Consultants, Inc. and 501 W.143rd Street Housing Development Fund
Corp., Petitioner and Service Employees Inter-national Union, Local 32E, AFL±CIO. CaseAO±309February 8, 1994ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
TRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on November 9, 1993, Employer-Petitioner
Bostic and Small Consultants, Inc. and 501 W. 143rd
Street Housing Development Fund Corp. filed a peti-
tion for Advisory Opinion as to whether the Board
would assert jurisdiction over its operations. In perti-
nent part, the petition alleges as follows:1. A proceeding, Case No. SE±58569, is currentlypending before the New York State Labor Relations
Board in which the Union is seeking certification of a
one-member unit employed by Bostic and Small at 501
W. 143rd Street, Brooklyn, New York.2. Bostic and Small Consultants, Inc., Brooklyn,New York, is a corporation engaged in, inter alia, the
business of performing the services of a managing
agent for residential apartment buildings in the city of
New York. It is a joint employer with the owners of
such apartment buildings where it performs services
such as collecting rent from tenants, operating, main-
taining, and repairing the apartments, purchasing sup-
plies, and performing all financial recordkeeping and
reporting obligations. Bostic and Small is responsible
for the supervision of employees who perform the
building services provided to the tenants. Bostic and
Small Consultants, Inc. is a joint employer, along with
the corporation 501 W. 143rd Street Housing Develop-
ment Fund Corp. of the employee at a building located
at 501 W. 143rd Street, Brooklyn, New York, as wellas other buildings referred to in paragraph three (3).3. During the 12 months preceding the filing of thispetition on November 9, 1993, Bostic and Small has
managed apartment buildings which derived gross rent
revenues in excess of $500,000. Specifically, during
this period Bostic and Small has grossed rent revenuesin excess of $291,000 from 1040 Carroll Street, Brook-lyn, New York, in excess of $238,000 from 501 W.
143rd Street, Brooklyn, New York, and in excess of
$213,000 from 1212 Ocean Avenue, Brooklyn, New
York. In addition, during the 12-month period preced-
ing November 9, 1993, Bostic and Small purchased
goods, supplies, commodities, and services which
originated outside the State of New York valued in ex-
cess of $50,000.4. The Union neither admits nor denies the aforesaidcommerce data, and the State Board has made no find-
ings with respect thereto.5. There are no representation or unfair labor prac-tice proceedings involving the same labor disputepending before the National Labor Relations Board.Although all parties were served with a copy of thepetition for Advisory Opinion, no response was filed.Having duly considered the matter, the Board is ofthe opinion that it would assert jurisdiction over the
joint employer. The Board has established a $500,000
discretionary standard for asserting jurisdiction over
residential apartment buildings.1As the joint em-ployer2alleges total annual income exceeding$500,000, clearly the joint employer satisfies the
Board's discretionary standard. As the joint employer
further alleges that it annually purchases and receives
goods, supplies, commodities, and services valued in
excess of $50,000 which originated outside the State,
the joint employer also clearly satisfies the Board's
statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the joint employer.3